United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Champaign, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-215
Issued: May 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 9, 2011 appellant filed a timely appeal from the June 28, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied her oral
hearing request.1 As more than 180 days elapsed from the issuance of OWCP’s May 5, 2011
decision denying modification of its wage-earning capacity determination to the filing of this
appeal on November 9, 2011, pursuant to the Federal Employees’ Compensation Act2 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review only the nonmerit
decision denying a hearing.
ISSUE
The issue is whether OWCP properly denied appellant’s June 8, 2011 oral hearing
request.

1

See 5 U.S.C. § 501.3(f)(1) (if using the date of receipt would result in a loss of appeal rights, the appeal is
considered to be filed as of the date of the postmark). Here, the date of receipt, November 9, 2011, does not result in
a loss of appeal rights, as the date of the postmark, November 4, 2011, also renders the appeal untimely from the
May 5, 2011 OWCP decision.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 20, 2000 appellant, a 44-year-old clerk, filed an occupational disease claim
alleging that her bilateral plantar fasciitis, tendinitis and heel spurs were a result of the duties of
her position. OWCP accepted her claim for an aggravation of bilateral plantar fasciitis and
bilateral tarsal tunnel syndrome.
In a September 4, 2009 decision, OWCP reduced appellant’s wage-loss compensation to
zero on the grounds that her actual earnings in a modified clerk position effective November 8,
2007 fairly and reasonably represented her wage-earning capacity.
On May 5, 2011 OWCP denied modification of its wage-earning capacity determination.
Attached appeal rights notified appellant that any hearing request must be made within 30calendar days after the date of the decision, as determined by the postmark of the request.
In a letter postmarked June 8, 2011, appellant requested an oral hearing before an OWCP
hearing representative.
On June 28, 2011 OWCP’s Branch of Hearings and Review denied appellant’s hearing
request. Because the request was untimely, OWCP found that appellant was not entitled to a
hearing as a matter of right. It nonetheless considered the request but denied a discretionary
hearing on the grounds that appellant could equally well pursue the issue in her case by
requesting reconsideration.
On appeal, appellant argues the merits of OWCP’s wage-earning capacity determination,
which the Board has no jurisdiction to review.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary under subsection (a) of this section is
entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on [her] claim before a representative of the Secretary.”3
The hearing request must be sent within 30 days (as determined by postmark or other
carrier’s date marking) of the date of the decision for which a hearing is sought.4 OWCP has
discretion, however, to grant or deny a request that is made after this 30-day period.5 In such a
case, OWCP will determine whether a discretionary hearing should be granted or, if not, will so
advise the claimant with reasons.6

3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.616(a).

5

Herbert C. Holley, 33 ECAB 140 (1981).

6

Rudolph Bermann, 26 ECAB 354 (1975).

2

ANALYSIS
Appellant made her June 8, 2011 oral hearing request more than 30 days after OWCP’s
May 5, 2011 decision denying modification of its wage-earning capacity determination. As it
was untimely, she is not entitled to a hearing as a matter of right. OWCP nonetheless considered
the request and correctly advised appellant that she could address the issue through the
reconsideration process.
As appellant could have addressed the issue by requesting
reconsideration, the Board finds that OWCP properly exercised its discretion in denying an oral
hearing in the matter.7
CONCLUSION
The Board finds that OWCP properly denied appellant’s June 8, 2011 oral hearing
request.
ORDER
IT IS HEREBY ORDERED THAT the June 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 23, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

The Board has held that the denial of a hearing on these grounds is a proper exercise of OWCP discretion. E.g.,
Jeff Micono, 39 ECAB 617 (1988). The Board notes that there is no time limitation for requesting modification of an
existing wage-earning capacity determination.

3

